In an action to recover damages for personal injuries and for medical expenses and loss of services, the appeal is from so much of an order as denies a motion to dismiss the complaint pursuant to rules 106 and 107 of the Rules of Civil Practice, section 50-e of the General Municipal Law and *848sections 16 and 17 of title VII of appellant’s charter, on the ground that it appears on the face thereof that the complaint does not state facts sufficient to constitute a cause of action, that the requirements of section 50-e of the General Municipal Law have not been met, that the plaintiffs have not the legal capacity to sue, and that the requirements of the charter have not been met. In denying the motion, the order granted leave to appellant to allege the insufficiency of the notice of claim as a defense in its answer. Order affirmed, without eosts. No opinion.
Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ., concur.